DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, drawn to a bio-metal implant, claims 1-6, 8-10, 12 and 18-20 in the reply filed on 02/01/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandelidis et al. U.S. Publication 2011/0319977.
Regarding Claim 1, Pandelidis discloses bio-metal implant as seen in Figures 12A, 12B comprising: a first magnesium alloy wire 7 adjacent a second magnesium alloy wire 7 at a first connection point 1200, the first magnesium alloy wire 7 coupled to the second magnesium alloy wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220 (as seen in Figures 12A-12B), and the first magnesium alloy wire and the second magnesium alloy wire being shaped to form at least a portion of the bio-metal implant (as seen in Figures 4, 8C and 10-11 and 16).
Regarding Claim 2, Pandelidis et al. discloses wherein the first magnesium alloy wire 7 and the second magnesium alloy wire 7 each has a sinusoidal shape (as seen in Figures 12A-12B).
Regarding Claim 5, Pandelidis et al. discloses wherein the first magnesium alloy wire 7 is further coupled to the second magnesium alloy wire 7 at a first plurality of connection points (as seen in Figures 12A, there are two connection points 1200) by a first subset of the plurality of joining cuffs 1220 (as seen in Figures 12A-12B).
Regarding Claim 10, Pandelidis et al. discloses wherein the plurality of cuffs comprises a sealing material (e.g. polymer, see Pandelidis paragraph [0054], [0056], [0088]), wherein applicant discloses a sealing material includes polymers (see paragraph [0067] in applicant’s publication).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi WO 96/41591 in view of Pandelidis et al. U.S. Publication 2011/0319977.

    PNG
    media_image1.png
    347
    743
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    337
    259
    media_image2.png
    Greyscale

Regarding Claim 1, Borghi discloses bio-metal implant 1 comprising: a first metal wire 7 adjacent a second metal wire 7 at a first connection point 6, the first metal wire 7 coupled to the second metal wire 7 at the first connection point 6 using a first joining cuff 9 of a plurality of joining cuffs 9 (as seen in Figures 1-5 and 9 and page 10, lines 17-26 and page 11, lines 4-26 and page 12, lines 1-10 and page 12, lines 20-26), and the first metal wire 7 and the second metal wire 7 being shaped to form at least a portion of the bio-metal implant (e.g. a tubular stent is However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 2, Borghi discloses wherein the first metal wire and the second metal wire each has a sinusoidal shape (as seen in Figure 1-5 and 9). However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second 
Regarding Claim 3, Borghi discloses wherein the first metal wire is shaped into a first ring (as seen in Figures 1, 4-5 and 9), wherein a second joining cuff of the plurality of joining cuffs joins a first end of the first metal wire to a second end of the first metal wire to secure the first ring, and wherein the second metal wire is shaped into a second ring, wherein a third joining cuff of the plurality of joining cuffs joins a first end of the second metal wire to a second end of the second metal wire to secure the second ring (Figures 1, 4-5 and 9). However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 4, Borghi discloses wherein the first metal wire is connected to the second metal wire at a second connection point (as seen in Figure 2, by reference #9), different from the first connection point, using a fourth joining cuff of the plurality of joining cuffs. However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 5, Borghi discloses in Figure 7, the first metal wire 7 includes a second location for a joining cuff at location 6’, wherein Burg discloses the second location 6’ is connected to each module in the same manner as with the first support wire 6 (see page 14, lines 3-14). Therefore, Borghi discloses a plurality of connection points wherein the first metal wire is further coupled to the second metal wire at a first plurality of connection points 6, 6’ by a joining cuffs 9. However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary 
Regarding Claim 6, Borghi discloses in Figures 1-3, a third metal wire coupled to the second metal wire at a second plurality of connection points 6, 6’ (located at different circumferential locations than the first plurality of connections, as seen in the annotated Figure 4 above, each undulations has its own connection points) by a second subset of the plurality of joining cuffs, different from the first subset, each of the second plurality of connection points being alternated with each of the first plurality of connection points along the second magnesium alloy wire, wherein the first metal wire, the second metal wire, and the third metal wire define a net structure (as seen in Figure 1-2, 4-5). Wherein Burg discloses the second location 6’ is connected to each module in the same manner as with the first support wire 6 (see page 14, lines 3-14). Therefore, Borg discloses a second set of connection points would form the third metal wire undulations and connect the third metal wire to the second metal wire. However, Borghi does not expressly the second metal wire and third metal wire is formed from magnesium.
Regarding Claim 8, Borghi discloses wherein the net structure is formed into a tube shape (as seen in Figures 3 and 7).
Regarding Claim 9, Borghi discloses wherein the ends of each undulations are secured into a tube shape using a metal end wire 16 attached to opposing edges of the net structure (as seen in Figure 6, 6A and page 13, lines 20-26).
Regarding Claims 10, 20, Borghi does not expressly disclose the plurality of cuffs comprises a sealing material. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the plurality of cuffs comprises a sealing material (e.g. polymer, see Pandelidis paragraph [0054], [0056], [0088]), wherein applicant discloses a sealing material includes polymers (see paragraph [0067] in applicant’s publication) for the purpose of allowing the connectors with significantly faster degradation kinetics than the metal stents and allow the connectors to be bioabsorable (paragraphs [0056] and [0088]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s cuffs to include polymers as taught by Pandelidis for the purpose of allowing the connectors with significantly faster degradation kinetics than the metal stents and allow the connectors to be bioabsorable.
Regarding Claim 12, Borghi discloses wherein at least one joining cuff of the plurality of joining cuffs comprises a radiopaque material (page 12, lines 20-26, where it is well known in the medical art that stainless steel, titanium alloys, gold are all radiopaque material).
Regarding Claim 18, Borghi discloses a bio-metal implant 1 comprising: a plurality of metal wires 7 formed into a tube (as seen in Figure 1-5 and 7), each of the plurality of metal wires being secured to two adjacent metal wires of the plurality of magnesium alloy wires by two respective subsets of joining cuffs 9 of the plurality of joining cuffs 9 (as seen in Figures 1-5), wherein the examiner interprets the respective subsets are formed on two different circumferential locations 6, 6’ on each undulations (as seen in Figure 7), Burg discloses the second location 6’ is connected to each module in the same manner as with the first support wire 6 (see page 14, lines 3-14). However, Borghi does not expressly the plurality of wires is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary 
Regarding Claim 19, Borghi discloses wherein each joining cuff 9 of the plurality of joining cuffs 9 has two metal wires 16 of the plurality of metal wires inserted therein (as seen in Figures 6, 6A and page 13, lines 20-26). However, Borghi does not expressly the plurality of wires is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774